Digitally signed by
                                                                                Reporter of Decisions
                                                                                Reason: I attest to the
                            Illinois Official Reports                           accuracy and integrity
                                                                                of this document
                                                                                Date: 2019.06.12
                                    Appellate Court                             11:49:04 -05'00'




             RS Investments Ltd. v. RSM US, LLP, 2019 IL App (1st) 172410



Appellate Court        RS INVESTMENTS LIMITED, CORRADO INVESTMENTS
Caption                LIMITED, EDEN ROCK FINANCE MASTER LIMITED, EDEN
                       ROCK ASSET BASED LENDING MASTER LIMITED, EDEN
                       ROCK UNLEVERAGED FINANCE MASTER LIMITED, and
                       SOLID ROCK SPECIAL SITUATIONS 2 LIMITED D,
                       Plaintiffs-Appellants, v. RSM US, LLP; RSM CAYMAN, LTD.; and
                       SIMON LESSER, Defendants-Appellees.



District & No.         First District, Fourth Division
                       Docket No. 1-17-2410



Filed                  February 28, 2019



Decision Under         Appeal from the Circuit Court of Cook County, No. 2016-L-11459;
Review                 the Hon. Raymond W. Mitchell, Judge, presiding.



Judgment               Affirmed in part and reversed in part; cause remanded.


Counsel on             Elizabeth B. Vandesteeg, John C. Martin, and David M. Madden, of
Appeal                 Sugar Felsenthal Grais & Hammer LLP, of Chicago, Nicholas F.
                       Kajon, Eric M. Robinson, and Constantine Pourakis, of Stevens &
                       Lee, P.C., and David A. Barrett, of Boies Schiller Flexner LLP, both
                       of New York, New York, and Courtney R. Rockett and Patrick J.
                       Rohan, of Boies Schiller Flexner LLP, of Armonk, New York, for
                       appellants.
                               Anand C. Mathew, of Honigman Miller Schwartz & Cohn LLP, of
                               Chicago, and Kannon K. Shanmugam (pro hac vice), Joseph M. Terry
                               (pro hac vice), Katherine M. Turner (pro hac vice), and Jessica L. Pahl
                               (pro hac vice), of Williams & Connolly LLP, of Washington, D.C., for
                               appellees RSM US LP and Simon Lesser.

                               Kenneth E. Kraus, of Ken Kraus Law, LLC, of Madison, Wisconsin,
                               for other appellee.



     Panel                     PRESIDING JUSTICE McBRIDE delivered the judgment of the
                               court, with opinion.
                               Justices Gordon and Reyes concurred in the judgment and opinion.


                                                  OPINION

¶1         The plaintiffs are certain shareholders of Lancelot Investors Fund (Lancelot Offshore), a
       hedge fund that was incorporated in the Cayman Islands in 2002 and collapsed in 2008 upon
       the revelation that substantially all of its assets were invested in a Ponzi scheme. The fund filed
       for bankruptcy protection in Illinois federal court and is not a party to suit. In this action, the
       shareholders sued the fund’s auditors1 for apparently performing no real audits while issuing
       unqualified annual opinions upon which the plaintiffs relied when they initially invested $1.25
       million in the fund in November 2004, increased their shares in each subsequent year, and
       maintained their $79 million holdings until the fund’s downfall in 2008. The shareholders
       alleged that auditing in conformance with generally accepted accounting principles in the
       United States would have readily detected that the fund was lending money to a business that
       was conducting entirely fictitious transactions. The shareholders sought the return of their
       invested dollars and punitive damages due to the accountants’ common law fraud and
       fraudulent inducement in issuing “clean” audit reports (count I), as well as negligent
       misrepresentations (count II), and professional negligence (count III). The trial judge,
       however, was persuaded by the accountants’ arguments for dismissal pursuant to section 2-619
       of the Code of Civil Procedure (Code) (735 ILCS 5/2-619 (West 2016)). The judge found that
       the suit concerned an issue of corporate governance of a Cayman Islands’ entity, the plaintiffs’
       standing was governed by Cayman Islands’ reflective loss doctrine, and they lacked standing
       to sue for an injury that was merely derivative or reflective of the company’s injury. The
       shareholders argue for reversal on grounds that they sued for their own direct injuries from

             1
            All of the defendants dispute liability for the audit opinions. Defendants RSM US, LLP, and
       Simon Lesser contend they assisted the fund’s Cayman Islands audit firm but did not themselves issue
       any audit opinion of the fund’s financial records. Defendant RSM Cayman, Ltd., disputes that it is the
       successor to the fund’s Cayman Islands audit firm and asserted this argument in a separate section
       2-615 motion to dismiss, which the trial court did not reach. 735 ILCS 5/2-615 (West 2016). In this
       order, we have referred to the three defendants as the auditors.

                                                     -2-
     financial statements that portrayed the fabricated enterprise as a legitimate business, were
     addressed to them, and were foreseeably relied upon by potential and existing investors. They
     also contend that in a choice of law analysis, Illinois, not Cayman Islands, has the most
     significant relationship to the parties and the dispute because the principal auditors were in
     Illinois and their fraudulent reporting also occurred in this jurisdiction.
¶2        A section 2-619(a)(9) motion to dismiss admits all well-pled allegations in the complaint,
     and in this appeal, we also take those allegations as true. Doe v. University of Chicago Medical
     Center, 2015 IL App (1st) 133735, ¶ 4, 31 N.E.3d 323; Village of Bloomingdale v. CDG
     Enterprises, Inc., 196 Ill. 2d 484, 486, 752 N.E.2d 1090, 1094 (2001). A section 2-619 motion
     is similar to a motion for summary judgment, in that it admits the legal sufficiency of the
     complaint and the intention is to dispose of easily proven issues of fact or issues of law.
     Advocate Health & Hospitals Corp. v. Bank One, N.A., 348 Ill. App. 3d 755, 759, 810 N.E.2d
     500, 504 (2004). A section 2-619 motion, however, is usually presented early in a case, before
     discovery. Advocate Health, 348 Ill. App. 3d at 759. Provided there is no genuine issue of
     material fact and the defendant is entitled to judgment as a matter of law, the motion is properly
     granted. Advocate Health, 348 Ill. App. 3d at 759. We address the ruling de novo and construe
     the pleadings and supporting matter in the light most favorable to the plaintiff. Advocate
     Health, 348 Ill. App. 3d at 759. Whether a party has standing to sue is also a question of law
     that is subject to the de novo standard. Cashman v. Coopers & Lybrand, 251 Ill. App. 3d 730,
     733, 623 N.E.2d 907, 909 (1993).
¶3        We begin by summarizing the shareholders’ 83-page complaint and its numerous
     attachments and then recap the procedural history that culminated in the dismissal order.
¶4        The business of the fund, Lancelot Offshore, was to make short-term loans by purchasing
     commercial notes issued by Thousand Lakes, LLC (Thousand Lakes). Thousand Lakes,
     however, was part of a multi-layered Ponzi scheme run by Thomas J. Petters. Between 2002
     and 2008, the defendants were the fund’s outside auditors but failed to discover that Petters and
     his key associates had criminal backgrounds and were falsifying most of their transactions.
     Thousand Lakes purported to use the money it borrowed from Lancelot Offshore to buy flat
     screen televisions and other high-end home electronics that it supplied to Costco, Sam’s Club,
     and other United States retail chain stores. Thousand Lakes routinely wired money to purchase
     electronic goods, but the auditors failed to discover that Thousand Lakes sent the money to
     other entities in the Ponzi scheme, those entities almost immediately returned most of the funds
     to Thousand Lakes, and Thousand Lakes falsely recorded the receipts as loan payments. The
     auditors also failed to discover there was no merchandise, there was no transportation or
     warehousing of goods, and there were no transactions with the well-known retailers. Thousand
     Lakes created the illusion of a profitable enterprise through its “round trip” wire transactions,
     phony purchase orders, Petters’s personal guarantees, other falsified transactions, and the
     support of the auditors’ annual opinions. Conversations secretly recorded by law enforcement
     revealed that “Petters and his co-conspirators knew that the basic auditing step of observing
     inventory and seeking written third party confirmation was a weakness of their scheme and
     discussed it amongst themselves, at one point admitting that ‘the scheme would implode’ as
     soon as ‘investors send auditors out to visit warehouses where the merchandise is located.’ ”
     The scheme unraveled in 2008, not because of an audit, but because a key figure confessed.
     The Federal Bureau of Investigation easily corroborated the informant’s allegations by
     contacting one of the purported retailers, which recognized that the purchase order numbers

                                                 -3-
     were fabricated and that the orders had been manually created despite the retailer’s exclusive
     use of an electronic inventory system. By then, Lancelot Offshore, which required a minimum
     initial investment of $1 million, had attracted at least 20 shareholders, and had lent $1.5 billion
     to Thousand Lakes. In all, Petters’s Ponzi scheme netted $3.5 billion. By December 2009, he
     and his coconspirators were convicted and imprisoned for the federal crimes of mail fraud,
     wire fraud, money laundering, and conspiracy.
¶5        The plaintiffs further alleged that Lancelot Offshore had been incorporated in Cayman
     Islands but headquartered in Northbrook, Illinois. It was managed by Illinois resident
     Gregory M. Bell and his solely-owned investment firm, Lancelot Investment Management,
     which was also headquartered in Northbrook. Between 2002 and 2008, Lancelot Offshore
     attracted investors through confidential information memoranda (CIMs) that outlined the
     fund’s activities and the extensive “protections” and “monitoring efforts” that the fund’s
     management (Bell) supposedly employed to protect the fund’s assets and investors. The fund
     was nearly two years old when the plaintiffs first invested. The CIMs listed the defendants as
     independent auditors. Subscription agreements annexed to the CIMs and signed by plaintiffs
     provided: “This Subscription Agreement is governed by the laws of the State of Illinois, United
     States. The parties hereto consent to the jurisdiction of the courts in the State of Illinois, United
     States with respect to any proceeding or claim arising hereunder or in respect of the Fund.”
     One of the purported protections set out in the CIMs was that Lancelot Offshore purchased
     notes only where Thousand Lakes had preexisting contracts to sell goods to retailers, meaning
     that the fund would “assume little or no inventory risk with respect to the Underlying Goods.”
     The CIMs also stated that each note Lancelot Offshore purchased would be secured by
     collateral equal to 150% of the value of the note and that Lancelot Offshore would have a
     “lock-box” arrangement with Thousand Lakes in which the retailers would remit their
     payments into a bank account that Lancelot Offshore could control. As part of a plea
     agreement, Bell testified that he was not involved in the Ponzi scheme, but he pled guilty and
     was imprisoned for covering up delinquencies in the fund’s commercial notes as early as 2007
     (when the Ponzi scheme was no longer taking in enough cash from new investors to pay its
     existing investors). Bell admitted that he knew from the outset that the funds lent to the Petters
     enterprise were not secured by Costco’s inventory or a “lockbox” payment arrangement with
     Costco because he knew the payments came from a Petters’s entity and that there was no
     assurance Petters would continue paying. Because of the fabricated nature of the transactions
     and related documents, the representations in the CIMs were materially false and misleading.
¶6        It was alleged that the firm of Altschuler, Melvoin & Glasser, LLP (AMG), with its
     principal offices in Chicago and its affiliate in Cayman Islands, had served as the auditors of
     Lancelot Offshore between 2002 to at least 2007 and was acquired by McGladrey & Pullen
     (M&P) and its Cayman Island affiliate, which took over the auditing responsibilities. Neither
     AMG nor M&P were sued, however. The defendants included RSM US, LLP (RSM US), and
     RSM Cayman, Ltd. (RSM Cayman), as successors to the offshore fund’s auditors. The third
     defendant, Simon Lesser, was an Illinois resident, a partner of AMG and later a partner of
     M&P, worked out of their Chicago offices, and was the partner in charge of the audits. The
     accountants’ written engagement letters with the fund provided that “[a]ny claim arising out of
     services rendered pursuant to this agreement shall be resolved in accordance with the laws of
     Illinois.”



                                                   -4-
¶7       The plaintiffs alleged that each of the audit opinions was addressed to “Shareholders of
     Lancelot Investors Fund, Ltd.,” which at all relevant times included the plaintiffs. In addition,
     the plaintiffs alleged that based on the auditors’ years of experience with hedge funds, they
     knew that their audit opinions were being used by potential investors to evaluate the fund’s
     business and financial performance and the strength of its management and that existing
     investors were also using the audit opinions to evaluate the fund’s performance and determine
     whether to redeem, retain, or increase their investments in the fund. Each of the audit opinions
     at issue represented without qualification that the accountants conducted their audits “in
     accordance with auditing standards generally accepted in the United States.” The audit
     opinions further represented that Lancelot Offshore’s “financial statements present fairly, in all
     material respects, the financial position” of the fund as of January 5, 2004, and for each
     succeeding fiscal year. In addition, the fund’s financial statements purportedly presented “the
     results of [the offshore fund’s] operations, changes in shareholders’ capital and its cash flows
     for the year then ended in conformity with accounting principles generally accepted in the
     United States.” The auditors were supposed to work with professional skepticism and
     awareness that fraud may have occurred and thus gather and objectively evaluate appropriate
     evidence that the various financial statements were true. Because the merchandise transactions
     were entirely fabricated, it is inconceivable that the accountants obtained reasonable
     assurances of their legitimacy. The auditors, instead, apparently blindly accepted that
     Thousand Lakes engaged in the purchase and sale of high-end electronic products, did not
     confirm with any of the purported retail customers that they were transacting business with
     Thousand Lakes, failed to confirm that the retailers were depositing their payments into the
     “lock-box” account controlled by the fund, did not vet Petters or his associates, failed to detect
     that some of the Thousand Lakes notes became delinquent, and failed to require that the fund
     maintain a bad debt reserve.
¶8       The plaintiffs alleged they were injured by audit opinions that were supposed to be
     independent assessments of the fund’s value and were relied upon, as the auditors knew or
     should have known, by potential and existing investors. Had the audit statements been
     accurate, these plaintiffs would have never invested in Lancelot Offshore and would have
     avoided any loss. Their losses were separate and distinct from any injuries purportedly
     sustained by Lancelot Offshore, and Lancelot Offshore had actually benefitted from the
     shareholders’ losses/investments by receiving additional capital that it used to perpetuate the
     Ponzi scheme. The plaintiffs’ losses were also separate and distinct from any injuries sustained
     by investors who were able to withdraw their funds prior to the exposure of the Ponzi scheme.
¶9       This suit, filed in 2016, was one of many stemming from the fund’s collapse in 2008. It
     came after a substantially similar suit filed in the circuit court in 2010, Tradex Global Master
     Fund SPC Ltd. v. Lancelot Investment Management, LLC, No. 10-CH-13264 (Cir. Ct. Cook
     County), in which other shareholders sought to represent the claims of all Lancelot Offshore
     investors. As we noted at the outset of this opinion, one of the other actions was Lancelot
     Offshore’s bankruptcy filing in Illinois federal court. The bankruptcy trustee responsible for
     the fund asked the circuit court to stay the Tradex class action pending the fund’s own claims
     against the auditors. The bankruptcy trustee then sued the auditors in Illinois federal court, on
     the grounds of professional negligence, seeking the $1.5 billion that Lancelot Offshore loaned
     to the Ponzi scheme. The federal district court, however, granted the auditors’ motion to
     dismiss the fund’s claims under the doctrine of in pari delicto, which precludes liability where


                                                 -5-
       the plaintiff (the fund) is as culpable as the defendant (the fund’s auditors). Peterson v.
       McGladrey LLP, 792 F.3d 785, 787 (7th Cir. 2015). The fund had raised money through
       deceit, but the auditors had failed to do their job of detecting that fraud. Under the doctrine,
       neither party is considered to have a superior claim and courts decline to become involved in
       disputes between wrongdoers. Peterson, 792 F.3d at 788. The in pari delicto dismissal was
       affirmed by the Seventh Circuit in 2015, which remarked on the subsequent viability of the
       investors’ direct claims against the auditors in state court:
                    “Foreclosing all liability when two parties commit distinct wrongs might seem to
               allow the failure of one safeguard to knock out the other. Corporate and securities laws
               rely on both managers and accountants to protect investors’ interests. There would be a
               major gap in those bodies of law if, when one turns out to be a scamp, then the other is
               excused from performing his own duties, and investors were left unprotected. But
               that’s not the outcome of applying the [in] pari delicto doctrine to the Trustee’s suit.
               The Trustee stepped into the shoes of [Lancelot Offshore], not the shoes of the
               investors. People who put up money have their own claims.
                    [Investor claims] against Bell [(the fund’s manager)] may not be worth much (he’s
               in prison) and securities-law claims against [Lancelot Offshore] for misstatements in
               the offering documents aren’t worth much either ([it’s] bankrupt), but a claim against
               [the fund’s auditing firm] may offer some recompense, if the auditor was indeed
               negligent or willfully blind. See 225 ILCS 450/30.1(2) [(West 2014)]; Tricontinental
               Industries, Ltd. v. PricewaterhouseCoopers, LLP, 475 F.3d 824, 837-38 (7th Cir. 2007)
               (Illinois law); Kopka v. Kamensky & Rubenstein, 354 Ill. App. 3d 930, 935, *** 821
               N.E.2d 719 (2004); Builders Bank v. Barry Finkel & Associates, 339 Ill. App. 3d 1, 7,
               *** 790 N.E.2d 30 (2003) [(Illinois statute and cases regarding liability for accountant
               fraud)]. Proceedings on the investors’ claims [in the Illinois circuit court] have been
               stayed pending resolution of the Trustee’s suit. It is time to bring the investors’ claims
               to the fore.” Peterson, 792 F.3d at 788-89.
¶ 10       With that ruling, the circuit court lifted its stay and resumed the Tradex claims. The
       accountants, however, sought dismissal by arguing that the shareholders lacked standing due
       to Cayman Islands’ reflective loss doctrine. Just before the trial judge ruled on the motion, the
       current plaintiffs opted out of the Tradex class and filed the instant, similar action that was
       assigned to a different circuit court judge. The first judge rejected the accountants’ argument
       that the shareholders lacked standing and presided over additional issues, which culminated in
       a settlement between the shareholders and the accountants in late 2018.
¶ 11       While the Tradex class action was proceeding to a successful resolution for the
       shareholders, the accountants (RSM US, RSM Cayman, and their principal, Lesser) were
       seeking dismissal of this nearly identical action. RSM US and Lesser recast the standing
       argument, which had been rejected in Tradex class action, and sought dismissal of this separate
       suit on that basis, pursuant to section 2-619 of the Code (735 ILCS 5/2-619 (West 2016)). The
       other defendant, RSM Cayman, contended the complaint should be dismissed as factually
       deficient pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2016)). The judge
       granted the section 2-619 motion and found it unnecessary to reach the section 2-615
       argument. The judge was persuaded the suit involved a matter of corporate governance
       (Lancelot Offshore’s “internal affairs”) that was subject to Cayman Islands law, engaged in
       extensive analysis of that jurisdiction’s authority, and concluded that Cayman Islands’

                                                   -6-
       reflective loss doctrine barred shareholder claims regarding the auditors’ reports when those
       losses were merely reflective of the fund’s own losses. The judge also found that the suit
       duplicated the bankruptcy trustee’s action against the accountants, which had been dismissed
       from federal court on the basis of in pari delicto. Because the judge considered the suit to be
       duplicative, rather than the distinct suit against the auditors that was described by the Seventh
       Circuit (“It is time to bring the investors’ claims to the fore.” Peterson, 792 F.3d at 788-89), the
       judge also concluded that a dismissal was not inconsistent with the federal court’s analysis.
¶ 12        On appeal from the section 2-619 dismissal, the plaintiff shareholders now argue that the
       trial court erred in applying the internal affairs doctrine and, thus, Cayman Islands law, to a suit
       that does not concern misconduct or negligence of the offshore hedge fund. The plaintiffs
       emphasize that they did not complain of general corporate mismanagement at Lancelot
       Offshore, waste of corporate assets, or diminution in the value of their shares. Furthermore,
       they did not seek damages (on behalf of the corporation) based on their pro rata losses as
       shareholders when the price of Lancelot Offshore’s shares plummeted in 2008. Instead of
       taking issue with the fund’s corporate governance, these shareholders brought direct claims
       against the fund’s outside accountants on grounds that their fraud and misrepresentation about
       the fund is what led the investors to turn money over to a Ponzi scheme. Instead of attempting
       to restore the fund’s coffers, the plaintiffs sought the dollars they were fraudulently induced to
       invest and keep invested in reliance on the Illinois accountants’ series of materially false and
       misleading audit opinions regarding the fund. Those opinions were addressed and mailed
       directly to the plaintiffs. They contend the auditors’ tortious conduct took place in Northbrook,
       Illinois, at the accountants’ headquarters and that two contracts relevant to the dispute
       contained Illinois governing-law and/or consent-to-jurisdiction clauses. The plaintiffs also
       specified that their losses over the years were separate and distinct from the fund’s loss in 2008
       and that the fund was a participant in the fraudulent financial statements that were issued in
       2004 and onward. For these reasons, it makes no sense to treat the shareholders’ losses as
       reflective of the fund’s losses or deem the claims to be duplicative of the fund’s claims that
       were dismissed from federal court on the basis of in pari delicto. The shareholders also
       contend that, instead of the internal affairs doctrine, the trial court should have employed the
       “most significant relationship” test set out in the Restatement (Second) of Conflict of Laws
       § 302 (1971) to resolve the Illinois-Cayman Islands conflict-of-law question and that, based on
       the facts pled and proper application of the test, Illinois law is controlling. They contend the
       complaint indicates Cayman Islands has no significant interest in application of its corporate
       governance rules to this dispute. They also contend that even if Cayman Islands law is
       controlling, that jurisdiction’s reflective loss doctrine was misconstrued by the trial court. The
       plaintiffs conclude that their claims are viable in Illinois court, under Illinois law.
¶ 13        In response, RSM US and Lesser argue the shareholders did seek their pro rata share of the
       fund’s Ponzi-scheme losses and, thus, their suit concerns the internal affairs of Lancelot
       Offshore and is subject to Cayman Islands law. The accountants argue the trial court followed
       hornbook law and a uniform line of Illinois cases in deciding that matters pertaining to the
       internal affairs of a corporation are, almost without exception, to be determined by the law of
       the state of incorporation. They contend that only in the “unusual case” will a court disregard
       the doctrine and apply local law rather than the law of the place where the company was
       initially incorporated and that this suit does not qualify as that “extremely rare” instance. They
       argue that applying the law of the place of incorporation, rather than the law where the


                                                    -7-
       plaintiffs chose to file suit, results in uniform treatment of the competing claims of the
       company, its shareholders, and its creditors, particularly when Lancelot Offshore is bankrupt.
       They argue that Illinois has no interest whatsoever in applying its own law to the issue of
       standing and that Cayman Islands has a much deeper connection to the dispute than only being
       the place of the fund’s initial incorporation because this suit is about audit reports issued by
       McGladrey’s affiliate in Cayman Islands. In addition, none of the plaintiffs reside in Illinois
       and “many” of Lancelot Offshore’s shareholders are Cayman Islands’ entities themselves. The
       accountants urge us to find that Cayman Islands’ reflective loss doctrine bars the shareholders’
       suit for lack of standing, as the trial court correctly ruled.
¶ 14        The third defendant, RSM Cayman, joins in the lack-of-standing argument and has filed a
       separate brief urging us to affirm on the alternate grounds presented in its section 2-615 motion
       to dismiss for lack of factually sufficient allegations.
¶ 15        Thus, the threshold issue is whether the substantive law of Illinois or Cayman Islands is
       controlling of the plaintiffs’ standing. This is an issue we address de novo. Townsend v. Sears,
       Roebuck & Co., 227 Ill. 2d 147, 153, 879 N.E.2d 893, 897 (2007).
¶ 16        A choice-of-law analysis presupposes there is a conflict in the relevant law of two
       jurisdictions. Gleim v. Roberts, 395 Ill. App. 3d 638, 641, 919 N.E.2d 367, 369 (2009).
       Therefore, before engaging in the analysis, a court must be assured that a conflict exists. Gleim,
       395 Ill. App. 3d at 641. The accountants, as the litigants seeking a choice-of-law
       determination, had the burden of demonstrating to the trial court that a difference between the
       laws of Illinois and the laws of Cayman Islands would have made a difference in the outcome
       of the complaint against them. Bridgeview Health Care Center, Ltd. v. State Farm Fire &
       Casualty Co., 2014 IL 116389, ¶ 14, 10 N.E.3d 902. That is, unless the accountants
       demonstrated that the laws of the two jurisdictions conflicted, then it would not be appropriate
       for the court to perform a choice-of-law analysis. Townsend, 227 Ill. 2d at 155 (courts should
       not engage in a choice-of-law analysis unless a difference in law will make a difference in
       outcome); Barron v. Ford Motor Co. of Canada, 965 F.2d 195, 197 (7th Cir. 1992) (federal
       appeals court for Illinois, Indiana, and Wisconsin applied Florida law after stating “before
       entangling itself in messy issues of conflict of laws a court ought to satisfy itself that there
       actually is a difference between the relevant laws of the different [places]”); Banks v. Ribco,
       Inc., 403 Ill. App. 3d 646, 649, 933 N.E.2d 867, 870 (2010) (“Since a real conflict has been
       identified, it is necessary to apply Illinois choice-of-law rules to determine whether Illinois or
       Iowa law applies to this action.”).
¶ 17        The accountants ultimately argue, however, that shareholders who claim a devaluation of
       their shares lack standing under the laws of both jurisdictions. Thus, instead of demonstrating
       there was a conflict of laws that required judicial resolution, the accountants have argued that
       judicial analysis would be pointless. Accordingly, we need not delve into the parties’
       disagreement as to whether the “most significant relationship” test is the appropriate test in this
       conflict-of-laws dispute, and we will not examine the contacts in the two jurisdictions in order
       to determine whether Cayman Islands law should be invoked instead of our own forum’s
       principles.
¶ 18        We find that the accountants’ failure to demonstrate a choice-of-law issue means that
       Illinois law is controlling. SBC Holdings, Inc. v. Travelers Casualty & Surety Co., 374 Ill.
       App. 3d 1, 13, 872 N.E.2d 10, 21 (2007) (“In the absence of a conflict, Illinois law applies as
       the law of the forum.”); Dearborn Insurance Co. v. International Surplus Lines Insurance Co.,

                                                    -8-
       308 Ill. App. 3d 368, 373, 719 N.E.2d 1092, 1096 (1999). We also find, as we explain later,
       that the trial court erred by assuming that the issue of standing was governed by the internal
       affairs doctrine and then choosing to apply Cayman Islands law.
¶ 19        Further, if the accountants are correct that the shareholders are claiming a devaluation of
       their share price in 2008, then we see no meaningful difference between applying the
       shareholder standing rule followed in Illinois and applying the reflective loss doctrine, which
       controls shareholder standing in Cayman Islands suits. Under the laws of both jurisdictions,
       when a wrong is done to a company, generally, the company’s management, not its
       shareholders, has the autonomous right to recover the company’s losses, and both jurisdictions
       would bar a shareholder from suing for his or her indirect, proportionate share of the
       company’s losses.
¶ 20        More specifically, the shareholder standing rule followed in the United States “ ‘is a
       longstanding equitable restriction that generally prohibits shareholders from initiating actions
       to enforce the rights of the corporation unless the corporation’s management has refused to
       pursue the same action for reasons other than good-faith business judgment.’ ” Cashman, 251
       Ill. App. 3d at 733 (quoting Franchise Tax Board v. Alcan Aluminum Ltd., 493 U.S. 331, 336
       (1990)); Kramer v. Western Pacific Industries, Inc., 546 A.2d 348, 351 (Del. 1988) (indicating
       an exception to the shareholder standing rule is a shareholder’s derivative suit in which the
       shareholder is permitted to sue on behalf of the corporation for harm done to the corporation,
       and if successful, obtain a damage award for the corporation); Mann v. Kemper Financial Cos.,
       247 Ill. App. 3d 966, 975-76, 618 N.E.2d 317, 324 (1992) (in a shareholder’s derivative suit,
       the alleged harm and compensation to the shareholder is only indirect; an indirect injury is an
       injury inflicted directly on the corporation and felt by the shareholder only because he or she
       owns shares of the company). For purposes of our analysis, the shareholder standing rule has
       the same effect as the reflective loss doctrine followed in Cayman Islands and other
       jurisdictions that adhere to the legal principles of the United Kingdom.2 Under the English
       common law doctrine of reflective loss, generally, a shareholder cannot claim a loss that is
       merely reflective of the company’s own losses:
               “What [a shareholder] cannot do is to recover damages merely because the company in
               which he is interested has suffered damage. He cannot recover a sum equal to the
               diminution in the market value of his shares, or equal to the likely diminution in
               dividend, because such a ‘loss’ is merely a reflection of the loss suffered by the
               company. The shareholder does not suffer any personal loss. His only ‘loss’ is through
               the company, in the diminution in the value of the net assets of the company, in which
               he has (say) a 3 per cent shareholding.” Prudential Assurance v. Newman [1982] 1 Ch
               204 at 210.
       Lord Bingham summarized the reflective loss concept in the leading English case of Johnson
       v. Gore Wood & Co.: “A claim will not lie by a shareholder to make good a loss which would
       be made good if the company’s assets were replenished through action against the party

           2
             Our discussion and application of foreign law is based in part upon three affidavits prepared by the
       parties’ experts in Cayman Islands law. See Bianchi v. Savino Del Bene International Freight
       Forwarders, Inc., 329 Ill. App. 3d 908, 922, 770 N.E.2d 684, 695 (2002) (indicating that because
       Illinois courts are not permitted to take judicial notice of the laws of foreign countries, parties are
       required to present admissible evidence of such laws).

                                                       -9-
       responsible for the loss, even if the company, acting through its constitutional organs, has
       declined or failed to make good that loss.” Johnson v. Gore Wood & Co. [2000] UKHL 65,
       [2002] 2 AC 1 [35F] (Lord Bingham of Cornhill). The reflective loss rule was developed to
       prevent double recovery and to provide protection for the company’s creditors and other
       shareholders, who might be prejudiced if a shareholder’s claim were to succeed:
                   “If the shareholder is allowed to recover in respect of [reflective] loss, then either
               there will be double recovery at the expense of the defendant or the shareholder will
               recover at the expense of the company and its creditors and other shareholders. Neither
               course can be permitted. This is a matter of principle; there is no discretion involved.
               Justice to the defendant requires the exclusion of one claim or the other; protection of
               the interests of the company’s creditors requires that it is the company which is allowed
               to recover to the exclusion of the shareholder.” Johnson [2000] UKHL 65, [2002] 2 AC
               1 [62].
       The prohibition on a shareholder recouping reflective losses applies even where the facts
       preclude double recovery, such as when the company has compromised its claim or chosen not
       to pursue the claim or where there is a defense to the company’s claim, such as a limitation
       defense or estoppel defense, which does not apply to the shareholder’s claim. Day v. Cook
       [2001] EWCA (Civ) 592 [38] (Eng.) (“It is not simply the case that double recovery will not be
       allowed so that, for instance, if the company’s claim is not pursued or there is some defence to
       the company’s claim, the shareholder can pursue his claim. The company’s claim, if it exists,
       will always trump that of the shareholder.”) The reflective loss doctrine is an absolute bar to a
       shareholder claim even if the claimant gives credit in his claim for damages that the company
       might have recovered or if the court enters an award to that effect. Day [2001] EWCA (Civ)
       592 [39] (“Accordingly the court has no discretion. The claim cannot be entertained.”) “[I]f the
       company chooses not to exercise its remedy, the loss to the shareholder is caused by the
       company’s decision not to pursue its remedy and not by the defendant’s wrongdoing. By parity
       of reasoning, the same applies if the company settles for less than it might have done.”
       Johnson, [2000] UKHL 65, [2002] AC 1 [66D] (Lord Millet).
¶ 21       Thus, under both Illinois law and Cayman Islands law, shareholders generally lack
       standing to bring merely reflective or indirect claims regarding a diminution in the value of
       their company shares.
¶ 22       A shareholder, however, who has a direct and personal interest in a cause of action has
       standing to sue in Illinois in an individual capacity, even if the corporation’s rights are also
       implicated. “ ‘A suit brought by a stockholder upon a personal claim is by its nature
       distinguishable from a proceeding to recover damages or other relief for the corporation.’ ”
       Cashman, 251 Ill. App. 3d at 733 (quoting Zokoych v. Spalding, 36 Ill. App. 3d 654, 664, 344
       N.E.2d 805, 813 (1976)); Sterling Radio Stations, Inc. v. Weinstine, 328 Ill. App. 3d 58, 62,
       756 N.E.2d 56, 60 (2002); Mann, 247 Ill. App. 3d at 975-76. In order to proceed in any
       individual capacity, a shareholder “must allege something more than wrong to the corporate
       body” (Davis v. Dyson, 387 Ill. App. 3d 676, 689, 900 N.E.2d 698, 710 (2008)), and this injury
       must be “separate and distinct from that suffered by other shareholders.” (Internal quotation
       marks omitted.) Spillyards v. Abboud, 278 Ill. App. 3d 663, 671, 662 N.E.2d 1358, 1363
       (1996). Zokoych indicates that when evaluating whether an action is direct (permitted) or
       indirect (not permitted), “a court must preliminarily determine if the ‘gravamen’ of the
       pleadings states injury to the plaintiff upon an individual claim as distinguished from an injury

                                                   - 10 -
       which indirectly affects the shareholders or affects them as a whole.” Zokoych, 36 Ill. App. 3d
       at 663. In determining the nature of the wrong alleged, a court is to consider “the body of the
       complaint, not to the plaintiff’s designation or stated intention.” (Internal quotation marks
       omitted.) Kramer, 546 A.2d at 352; Sterling Radio Stations, 328 Ill. App. 3d at 62
       (determining whether an action is direct requires “a strict focus on the nature of the alleged
       injury, i.e., whether it is to the corporation or to the individual shareholder that injury has been
       done”).
¶ 23       The English reflective loss rule has similar boundaries:
                “On the one hand the court must respect the principle of company autonomy, ensure
                that the company’s creditors are not prejudiced by the action of individual shareholders
                and ensure that a party does not recover compensation for a loss which another party
                has suffered. On the other, the court must be astute to ensure that the party who has in
                fact suffered loss is not arbitrarily denied fair compensation. The problem can be
                resolved only by close scrutiny of the pleadings at the strike-out stage and all the
                proven facts at the trial stage: the object is to ascertain whether the loss claimed appears
                to be or is one which would be made good if the company had enforced its full rights
                against the party responsible, and whether (to use the language of Prudential at page
                223) the loss claimed is ‘merely a reflection of the loss suffered by the company.’ In
                some cases the answer will be clear, as where the shareholder claims the loss of
                dividend or a diminution in the value of a shareholding attributable solely to depletion
                of the company’s assets, or a loss unrelated to the business of the company. In other
                cases, inevitably, a finer judgment will be called for. At the strike-out stage any
                reasonable doubt must be resolved in favour of the claimant.” Johnson [2000] UKHL
                65, [2002] 2 AC 1.
¶ 24       Based on our reading of the two jurisdictions’ legal principles, if the plaintiff shareholders
       alleged an indirect or reflective claim regarding a loss suffered by Lancelot Offshore, then
       under both Illinois and Cayman Islands law, the plaintiffs lack standing to sue. However, if
       they have alleged a claim that is direct and different from the fund’s claims, then under the
       laws of both jurisdictions, the plaintiffs have standing to sue. We concluded above that Illinois
       law is controlling because the accountants failed to show there was a conflict between the laws
       of Illinois and Cayman Islands, but based upon our de novo review, we also conclude there is
       no conflict between the shareholder standing principles of the two jurisdictions.
¶ 25       We have also considered whether the accountants’ depiction of the suit is accurate. In our
       opinion, this suit is fairly characterized as a direct action against Lancelot Offshore’s outside
       accountants regarding the financial losses the individual shareholders suffered when they first
       invested in the fraudulent offshore fund and when they increased their shares and maintained
       their holdings, rather than as a derivative or reflective loss action concerning the fund’s
       corporate governance and conduct that subsequently diminished the value of the shares. We
       agree with the plaintiffs’ characterization of their suit as a direct claim involving accountant
       fraud and misrepresentation that occurred in Illinois and reject the defendants’ characterization
       of the suit as an indirect claim implicating the internal affairs of the Cayman Islands’ hedge
       fund.
¶ 26       The internal affairs doctrine, which the accountants have relied upon and the trial court
       found was applicable, “is a conflict of laws principle which recognizes that only one State
       should have the authority to regulate a corporation’s internal affairs—matters peculiar to the

                                                    - 11 -
       relationships among or between the corporation and its current officers, directors, and
       shareholders—because otherwise a corporation could be faced with conflicting demands.”
       Edgar v. MITE Corp., 457 U.S. 624, 645 (1982) (citing Restatement (Second) of Conflict of
       Laws § 302 cmt. b, at 307-08 (1971)). “The internal affairs doctrine developed on the premise
       that, in order to prevent corporations from being subjected to inconsistent legal standards, the
       authority to regulate a corporation’s internal affairs should not rest with multiple
       jurisdictions.” VantagePoint Venture Partners 1996 v. Examen, Inc., 871 A.2d 1108, 1112
       (Del. 2005). “By providing certainty and predictability, the internal affairs doctrine protects
       the justified expectations of the parties with interests in the corporation.” VantagePoint, 871
       A.2d at 1113. Examples of the internal affairs of a corporation include “steps taken in the
       course of the original incorporation, the election or appointment of directors and officers, the
       adoption of by-laws, the issuance of corporate shares, preemptive rights, the holding of
       directors, and shareholders’ meetings, methods of voting ***, shareholders’ rights to examine
       corporate records, charter and by-law amendments, mergers, consolidations and
       reorganizations and the reclassification of shares.” Restatement (Second) of Conflict of Laws
       § 302 cmt. a, at 307 (1971).
¶ 27       In other words, internal affairs litigation is about compensating shareholders for
       infringements of their rights or for losses they suffered to the value of their shares as a result of
       negligent behavior by corporate management or by third party interaction with corporate
       management. However, the dispute here cannot be found in this list of examples, and it is not
       analogous to any conduct on the list because it does not concern a corporate decision at
       Lancelot Offshore or the rights and liabilities of Lancelot Offshore that indirectly affected the
       company’s shareholders.
¶ 28       In determining whether the suit is indirect and impermissible because it concerns the
       internal affairs of Lancelot Offshore or is direct and permissible, we have focused on the body
       of the complaint (Spillyards, 278 Ill. App. 3d at 671), assessed the gravamen of the pleading
       (Zokoych, 36 Ill. App. 3d at 663), and asked who suffered the alleged harm and who would
       receive the claimed relief (Spillyards, 278 Ill. App. 3d at 670 (citing Kramer, 546 A.2d at
       352)). Lancelot Offshore’s conduct and rights have not been put at issue. Furthermore,
       Lancelot Offshore is not a party, and it could not step into the shoes of the plaintiffs and pursue
       the same claims asserted here. Thus, applying the internal affairs doctrine would not further the
       goal of the doctrine by protecting Lancelot Offshore from being subjected to possibly
       inconsistent legal standards of various jurisdictions where plaintiffs might be located. And,
       applying the internal affairs doctrine would not ensure that claims involving the current
       officers, directors, and shareholders of Lancelot Offshore, or its creditors, for that matter, are
       treated uniformly under the laws of a single jurisdiction. This suit is not about the actions or
       inactions of the Cayman Islands’ hedge fund, it is about the actions or inactions of the fund’s
       outside accountants.
¶ 29       The accountants’ section 2-619 motion to dismiss hinged on the allegations in paragraph
       11 of the complaint. In that paragraph, the plaintiffs alleged that they “invested tens of millions
       of dollars in the Fund” and became “the beneficial owners of 37,484.94 shares of Lancelot
       Offshore, which represent claims aggregating $79,047,685.80 (based on last reported NAV [or
       value per share] in 2008).” Plaintiffs also alleged in paragraph 11, “As a result of Defendants’
       actions and omissions, Plaintiffs are entitled to lost profits in an amount in excess of $79
       million, exclusive of pre-judgment interest and any other relief at law or in equity to which


                                                    - 12 -
       Plaintiffs may prove themselves entitled.” On appeal, the defendant accountants have again
       cited paragraph 11 of the complaint in support of their contention that the plaintiffs’ losses are
       measured solely by the diminution in the value of their shares and, thus, the plaintiffs brought
       indirect claims that concern the internal affairs of Lancelot Offshore, are governed by Cayman
       Islands law, and are barred by the reflective loss doctrine for lack of standing.
¶ 30       The trial court found that the complaint concerned “issues related to [the] corporate
       governance [of Lancelot Offshore]” and, from this starting point, proceeded to apply Cayman
       Islands law.
¶ 31       The brief statements in paragraph 11 regarding the extent of the plaintiffs’ investment in
       Lancelot Offshore appear in the introductory paragraphs of an 83-page complaint. The
       immediately preceding paragraph, paragraph 10, indicates the plaintiffs were fraudulently
       induced by the accountants’ unqualified opinions to initially purchase shares and subsequently
       buy more shares. In other words, in paragraph 10, the plaintiffs indicate that their suit concerns
       the money they were induced to invest in what was then a two-year-old, seemingly successful
       investment vehicle, and the additional money they contributed to the fund over the next four
       years. In paragraph 12, there are express allegations that the investors’ losses are “separate and
       distinct from Lancelot Offshore” and “directly attributable to the Defendants’ failure to
       properly audit the Fund, and not to any losses that the Fund itself suffered.” Thus, reading
       paragraph 11 in context, it does not appear that the suit concerns the diminution of the value of
       the fund’s share price in 2008, that is, the suit is not about an injury to the fund in 2008 that was
       suffered only indirectly by the fund’s shareholders. In context, the language in paragraph 11
       that the defendants quote is a description of the magnitude of these shareholders’
       purchases/direct losses in what turned out to be a Ponzi scheme. In paragraphs 10 through 12,
       the plaintiffs allege they were fraudulently induced by the accountants’ material
       misrepresentations and omissions to purchase shares in Lancelot Offshore; through their
       various transactions over a number of years, the plaintiffs became “the beneficial owners of
       37,484.94 shares of Lancelot Offshore, which represent claims aggregating $79,047,685.80
       (based on last reported NAV [or value per share] in 2008)”; and that these losses are not
       reflective of the fund’s losses.
¶ 32       Paragraphs 10 through 12 are only a small portion of the introductory statements in this
       lengthy and detailed pleading and the plaintiffs’ “Summary of Action” continues on through
       paragraph 30 of the complaint. In their summary, the plaintiffs relate the factual and procedural
       history of their dispute with the accountants, in even greater detail than the summary we
       provided at the outset of this opinion. The plaintiffs’ comprehensive summary even includes a
       description of the Tradex class action, the stay obtained by the bankruptcy trustee, and the
       plaintiffs’ decision to opt out of the Tradex class and file this separate action. The plaintiffs
       also recap the Seventh Circuit’s conclusion that the bankruptcy trustee’s claims against the
       auditors were barred by in pari delicto, but the investors’ direct claims would not be affected.
       The plaintiffs then pled, as part of their 83-page complaint, that they were “asserting those very
       claims” and that the “claims herein are not precluded by the so-called ‘reflective loss’ doctrine
       under Cayman Islands’ law” because they are the “direct claims” that resulted from the
       auditors’ misrepresentations and omissions to them and caused injuries that are “distinct and
       separate from those suffered by the Fund.” Thus, the summary section of the complaint makes
       clear that the plaintiffs are not asserting derivative, reflective, or indirect claims as disgruntled
       shareholders but direct claims as investors who were misled by the accountants’ opinions.


                                                    - 13 -
¶ 33       After the summary section, the plaintiffs detail the standards that governed the auditors’
       work and also allege the auditors made deliberately false or grossly reckless
       misrepresentations and omissions. Later, the allegations in paragraphs 174 through 186,
       subtitled “Proximate Cause and Injury,” make clear that “every dollar invested *** was done
       so in express reliance on Defendants’ false and misleading Audit Opinions and was promptly
       diverted into a vast Ponzi scheme” but had the audit opinions been accurate, the plaintiffs
       “would not have invested in the Fund at all, and would thus have been spared any loss.” Based
       on these allegations, in paragraphs 197 through 227, the plaintiffs claim damages “in excess of
       $79 million.” The plaintiffs claim these damages for themselves—they do not claim damages
       on behalf of Lancelot Offshore in order to indirectly benefit the fund’s shareholders and
       creditors.
¶ 34       Thus, the gravamen or essence of this complaint is that the plaintiffs were injured as early
       as 2004 because they invested and continued to invest in a Ponzi scheme between 2004 and
       2008 in direct reliance on the defendants’ audit opinions. These are allegations that the
       plaintiffs’ funds were lost when they were transmitted to Lancelot Offshore between 2004 and
       2008, as the inevitable fate of a Ponzi scheme is its implosion. At the risk of stating the
       obvious, Ponzi schemes are “ ‘phony investment plan[s] in which monies paid by later
       investors are used to pay artificially high returns to the initial investors, with the goal of
       attracting more investors.’ ” In re Slatkin, 525 F.3d 805, 809 n.1 (9th Cir. 2008) (quoting
       Alexander v. Compton (In re Bonham), 229 F.3d 750, 759 n.1 (9th Cir. 2000)). Ponzi schemes
       have also been described as “any sort of fraudulent arrangement that uses later acquired funds
       or products to pay off previous investors.” Danning v. Bozek (In re Bullion Reserve of North
       America), 836 F.2d 1214, 1219 n.8 (9th Cir. 1988). “The term ‘Ponzi scheme’ is derived from
       Charles Ponzi, a famous Boston swindler. With a capital of $150, Ponzi began to borrow
       money on his own promissory notes at a 50% rate of interest payable in 90 days. Ponzi
       collected nearly $10 million in 8 months beginning in 1919, using the funds of new investors to
       pay off those whose notes had come due.” (Internal quotation marks omitted.) United States v.
       Masten, 170 F.3d 790, 797 n.9 (7th Cir. 1999). Furthermore, “An enterprise engaged in a Ponzi
       scheme is insolvent from its inception and becomes increasingly insolvent as the scheme
       progresses.” In re Ramirez Rodriguez, 209 B.R. 424, 432 (Bankr. S.D. Tex. 1997); Scholes v.
       Lehmann, 56 F.3d 750, 755 (7th Cir. 1995) (Ponzi schemes are insolvent from the outset and
       investors are considered tort creditors of the scheme).
               “[A Ponzi scheme is] ‘a scheme whereby a corporation operates and continues to
               operate at a loss. The corporation gives the appearance of being profitable by obtaining
               new investors and using those investments to pay for the high premiums promised to
               earlier investors. The effect of such a scheme is to put the corporation farther and
               farther into debt by incurring more and more liability and to give the corporation the
               false appearance of profitability in order to obtain new investors.’ ” Hirsch v. Arthur
               Andersen & Co., 72 F.3d 1085, 1088 (2d Cir. 1995) (quoting McHale v. Huff (In re
               Huff), 109 B.R. 506, 512 (Bankr. S.D. Fla. 1989)).
¶ 35       Allegations that the plaintiffs were misled by the defendants’ opinions to give money to a
       Ponzi scheme between 2004 and 2008 are not allegations that implicate any decisions in the
       hedge fund’s corporate governance. When this court considers who suffered the alleged harm
       and who would receive the benefit of any recovery or other remedy (Spillyards, 278 Ill. App.
       3d at 670 (citing Kramer, 546 A.2d at 352)), the answers to both questions are the shareholders


                                                  - 14 -
       and not Lancelot Offshore. Accordingly, the suit is not fairly characterized as a shareholders’
       claim for indirect or reflective losses resulting from losses the fund incurred when it eventually
       collapsed in 2008. Regardless of the language the defendant auditors focus upon in paragraph
       11 of the pleading, the complaint does not indicate the plaintiffs were attempting to recover the
       company’s losses that occurred in 2008 or that their claims were indirect claims regarding a
       diminution of the value of their shares in 2008.
¶ 36       Based on our reading of the complaint in light of the concepts of the internal affairs
       doctrine and the standing rule that generally prevents shareholders from bringing claims that
       are merely indirect or reflective of the company’s own losses, we find that the trial court
       erroneously concluded that the complaint presented “issues related to [the] corporate
       governance [of Lancelot Offshore].”
¶ 37       Because the internal affairs doctrine is not relevant in this context, the accountants’
       reliance on internal affairs cases is unpersuasive. For instance, we see no relevance in Lipman
       v. Batterson, 316 Ill. App. 3d 1211, 1215, 738 N.E.2d 623, 627 (2000), in which shareholders
       of a Delaware corporation were suing the corporation and its board of directors regarding a
       financial decision that depressed the price of the company’s common stock. A claim that
       mismanagement has caused corporate waste is a claim of a direct wrong to the corporation that
       is only indirectly experienced by all the shareholders. Kramer, 546 A.2d at 353. Under
       Delaware law, actions alleging corporate mismanagement which depress stock value are
       allegations of a wrong to the corporation and can be brought only as a derivative action.
       Lipman, 316 Ill. App. 3d at 1215 (citing Kramer, 546 A.2d at 353). Thus, the shareholders’
       action was derivative in nature, controlled by Delaware law, and properly dismissed for lack of
       standing under Delaware law. Lipman, 316 Ill. App. 3d at 1216. We also see no relevance in
       Seinfield v. Bays, 230 Ill. App. 3d 412, 595 N.E.2d 69 (1992) (law of incorporation state,
       Delaware, controlled derivative and individual claims of shareholders of Delaware corporation
       alleging director mismanagement and self-dealing in corporate merger and stock swap which
       necessitated wasteful payment of $150 million fee to terminate merger); Spillyards, 278 Ill.
       App. 3d at 667 (applying law of incorporation state, Delaware, to shareholder’s individual and
       derivative claims that directors should not have issued new shares to new shareholder with
       conditions that favored directors); Housman v. Albright, 368 Ill. App. 3d 214, 857 N.E.2d 724
       (2006) (applying Delaware law and finding employee stock ownership plan participants were
       not shareholders of Delaware corporation who could bring derivative action against board
       alleging self-dealing and waste diminished the value of the corporation’s stock); Smith v.
       Waste Management, Inc., 407 F.3d 381 (5th Cir. 2005) (applying Delaware law to former
       shareholder’s claims that corporate fraud and negligent misrepresentation caused 60% drop in
       share price and led to personal bankruptcy); or Kreindler v. Marx, 85 F.R.D. 612 (N.D. Ill.
       1979) (applying Delaware law to shareholder derivative suit alleging directors breached
       fiduciary duties by approving lease payments). The accountants’ citation to these cases
       highlights that the current plaintiffs are not suing Lancelot Offshore or the fund’s board of
       directors for mismanagement and that this suit does not concern the internal affairs of the
       corporation. The shareholders are suing third-party auditors for direct harm allegedly caused
       by misrepresentations and omissions in a series of audit reports that were expressly addressed
       to the plaintiffs and which are alleged to have led the shareholders to invest in a Ponzi scheme,
       and the fund’s claims against the auditors regarding those same reports have been rejected on
       the basis of the in pari delicto doctrine.


                                                   - 15 -
¶ 38       The parties cite Askenazy v. Tremont Group Holdings, Inc., No. 2010-0481-BLS2, 2012
       WL 440675 (Mass. Super. Ct. Jan. 26, 2012) (Askenazy I), aff’d sub nom. Askenazy v. KPMG
       LLP, 988 N.E.2d 463 (Mass. App. Ct. 2013) (Askenazy II), and Stephenson v. Citgo Group,
       Ltd., 700 F. Supp. 2d 599, 608 (S.D.N.Y. 2010), as instances in which courts have applied the
       internal affairs doctrine to suits involving shareholders and third-party accountants. We
       typically disregard citations to unreported, trial court orders, but given the dearth of authority
       and factual similarity of Askenazy, we have considered the decision of the Massachusetts judge
       and find that it does not support the accountants’ contention that the internal affairs doctrine is
       controlling, but it does support the shareholders’ argument that their claim was erroneously
       dismissed. Askenazy I, 2012 WL 440675. The plaintiffs in Askenazy were hedge fund investors
       who sued the general partner of the fund for choosing to invest in the Madoff Ponzi scheme;
       the fund’s parent companies for their ineffective oversight; and the fund’s independent
       accounting firm, KPMG LLP, for issuing unqualified audit reports and individual K-1 tax
       statements based on phantom income. Askenazy I, 2012 WL 440675, at *4. As we did here
       under Illinois law, the Massachusetts court, applying Delaware law, scrutinized the complaint
       and indicated the court’s determination of whether the claims were derivative or direct would
       be answered by two questions, “1) who suffered the alleged harm; and 2) who would receive
       the benefit of any recovery or other remedy.” Askenazy I, 2012 WL 440675, at *9. The parties
       agreed that the law of the state of incorporation was controlling and the court had no need to
       analyze whether a different jurisdiction’s laws were controlling. Askenazy I, 2012 WL 440675,
       at *9. The case, therefore, does not support the accountants’ contention that courts from other
       jurisdictions recognize that the internal affairs doctrine governs the type of claims now at issue
       or that we should find Cayman Islands law controlling.
¶ 39       Furthermore, the court dismissed most of the claims against the corporate entities as
       derivative but found that the investors could proceed with their direct claims against the
       outside auditors:
                   “Certain of those claims [regarding the audit reports] are for negligence and
               misrepresentation: specifically, the plaintiffs allege that, as a result of KPMG’s
               misstatements and professional incompetence, they were induced to invest in the Rye
               Funds, to stay invested, and in some cases to make additional investments in the Funds.
               As such, these claims describe individualized harm *** and rest on a duty to each
               plaintiff that is not merely derivative of KPMG’s fiduciary duties as the Rye Funds’
               auditor.” Askenazy I, 2012 WL 440675, at *10.
       In addition, the court found that the claims based on the tax statements were also direct and not
       derivative because the hedge funds were pass-through entities, so the profits and losses were
       allocated to the individual recipients. Askenazy I, 2012 WL 440675, at *11.
¶ 40       The ruling was affirmed on appeal, and the claims against the outside auditors went
       forward. Askenazy II, 988 N.E.2d 463. In its analysis, the appellate court cited the rationale and
       conclusion in Stephenson, 700 F. Supp. 2d at 612, for the proposition that claims against the
       accountants could go forward because the plaintiffs had alleged they were induced to invest in
       the fund or increase their investments and alleged a harm that had not affected all of the
       investors in proportion to their ownership interest. Askenazy II, 988 N.E.2d at 468 . Similar
       allegations are at issue here. Accordingly, we find Askenazy and Stephenson support our
       conclusion that the dismissal order was in error.


                                                   - 16 -
¶ 41       At appellate arguments, the accountants contended there are three foreign cases in which
       the reflective loss doctrine was applied to bar shareholder claims against auditors who failed to
       detect massive fraud: Primeo Fund (In Official Liquidation) v. Bank of Bermuda (Cayman),
       Ltd., No. FSD 30 of 2013 (AJJ) (Grand Ct. Cayman Is. Aug. 23, 2017), In re Kingate
       Management Ltd. Litigation, No. 09-CV-5386 (DAB), 2016 WL 5339538 (S.D.N.Y. Sept. 21,
       2016), aff’d No. 16-3450-cv, 2018 WL 3954217 (2d Cir. Aug. 17, 2018)), and Barings plc v.
       Coopers & Lybrand [2002] 2 BCLC 364, 2001 WL 1422895. They contended this trio of cases
       shows that a Cayman Islands court would dismiss the plaintiffs’ complaint for lack of
       standing.3 We disagree.
¶ 42       The first case is merely a trial court order that is currently on appeal; however, it concerns
       Primeo Fund (Primeo), which was an investment fund incorporated in Cayman Islands. Primeo
       invested directly in the Madoff Ponzi scheme between 1993 and 2007 (Primeo, No. FSD 30 of
       2013 (AJJ), ¶ 39) and then invested indirectly through two of Madoff’s feeder funds, known as
       Herald and Alpha (Primeo No. FSD 30 of 2013 (AJJ),¶ 135), until the collapse of Madoff’s
       entire enterprise in late 2008. Primeo’s liquidators (shareholders) brought a breach of contract
       claim against the fund’s administrator and custodian, contending they had been grossly
       negligent or in willful default of their duties and that this conduct caused the fund’s investors to
       lose $2 billion. Primeo, No. FSD 30 of 2013 (AJJ), ¶¶ 3-4. Primeo’s theory of causation was
       that the administrator and custodian ought to have concluded that they were unable to perform
       their contractual duties, and upon informing the investors of the problem, the investors “would
       have withdrawn the assets and reinvested elsewhere, thereby avoiding the eventual loss of
       [the] investments.” Primeo, No. FSD 30 of 2013 (AJJ), ¶ 5. The trial court employed a merits
       test. Primeo, No. FSD 30 of 2013 (AJJ), ¶ 299. The trial court ruled in part that because the
       feeder funds known as Herald and Alpha were suing the defendants in Luxembourg, and
       evidence showed a real prospect of succeeding and making good on Primeo’s loss through that
       other suit, the reflective loss doctrine barred the claims in Cayman Islands. Primeo, No. FSD
       30 of 2013 (AJJ), ¶¶ 299-300. In other words, the reflective loss doctrine was used to preclude
       a double recovery. Primeo is not relevant here. First, Primeo was a dispute about a fund’s
       corporate governance, and the present dispute is a direct claim that is not about Lancelot
       Offshore’s mismanagement. Second, Primeo concerned the “eventual loss” of assets that
       occurred when that fund collapsed, while the present dispute concerns dollars that are alleged
       to have been lost upon their transfer to the fund as early as 2004, many years before the
       collapse of Lancelot Offshore in 2008. Despite the accountants’ contention that the losses did
       not manifest until 2008, we take the plaintiffs’ factual allegations as true in a section 2-619
       proceeding. Third, application of a merits test also distinguishes Primeo and the present claim.
       Primeo employed the reflective loss doctrine to prevent a double recovery, but because the
       trustee’s claim against the accountants in federal court was soundly rejected on the basis of
       in pari delicto and the trustee had no claim at all (no claim existed), we know that the present

          3
           RSM US and Lesser’s expert in Cayman Islands law swore:
          “Where there is no applicable Cayman Islands case law, the Cayman Islands Court will generally
          follow English appellate authorities to the extent they are not inconsistent with Cayman Islands
          statute or authority and do not relate to English statutory provisions that have no equivalent in the
          Cayman Islands. Such authorities are persuasive but not binding on the Cayman Islands Court.
          Similarly, decisions of the appellate courts of other Commonwealth jurisdictions are also of
          persuasive, but not binding, authority.”

                                                     - 17 -
       suit cannot result in a double recovery. The accountants would have us rule, however, that
       Primeo precludes the investors from recovering in any forum.
¶ 43        Kingate comes from Bermuda, rather than Cayman Islands, but is another case that
       involved losses due to Madoff’s fraud. The plaintiffs invested in feeder funds and subsequently
       asserted various common law claims against managers, consultants, administrators, and
       auditors of the two funds. Kingate, 2016 WL 5339538, at *1. The appellee-auditors cite the
       trial court’s order (which has been affirmed), for the conclusion that claims that audit reports,
       which induced the plaintiffs to purchase and maintain their shares, did not make their losses
       separate and distinct for purposes of the reflective loss doctrine.4 Kingate, 2016 WL 5339538,
       at *40. In contrast, the complaint at issue here specifies that the losses were sustained at the
       time of investing, not at the time of the fund’s collapse, and that the investors’ losses were
       separate and independent from the fund’s losses. Again, despite the accountants’ contention
       that the investors’ losses did not manifest until 2008, we take the plaintiffs’ factual allegations
       as true in a section 2-619 proceeding. Furthermore, when Kingate was argued, the feeder funds
       had liquidation claims pending in the British Virgin Islands and were also pursuing
       compensation through special proceedings set up to handle claims on behalf of Madoff’s
       victims. Kingate, 2016 WL 5339538, at *40. The court expressed concern that allowing the
       investors to bypass those forums could be “counterproductive,” might hamper the liquidators’
       efforts, and would potentially result in a double recovery for the investors. Kingate, 2016 WL
       5339538, at *40. Here, however, we already know from the in pari delicto ruling that the fund
       has never had a claim against the accountants and that there is no possibility of a double
       recovery for these investors.
¶ 44        The third case, Barings, does not help the appellee-accountants because the dismissal order
       was not based on the reflective loss doctrine. Barings Bank was a British entity that collapsed
       under a debt of £850 million in 1995 due to the unauthorized, fraudulent activity of an
       employee trading on the Singapore International Monetary Exchange. In Barings, parent
       companies of Barings’ Singapore subsidiary brought claims against the Singapore subsidiary’s
       accountants for failing to detect three years of increasing, massive losses that the employee
       was hiding in an errors reconciliation account. The auditors argued for dismissal on grounds of
       the reflective loss doctrine and the lack of a duty owed to the Singapore subsidiary’s parent
       companies. The court chose to dismiss the case for lack of duty and then returned to address the
       reflective loss doctrine only in dictum.
¶ 45        Thus, the three foreign cases the auditors identify as most helpful, are, in fact, not helpful
       and do not indicate that the shareholders’ complaint should have been dismissed by the trial
       court for lack of standing.
¶ 46        Furthermore, the auditors’ expert in foreign law specified that the reflective loss doctrine
       would not apply if there was “a special relationship (in other words knowledge on the part of
       the auditors that the accounts would be relied on for the specific transaction for which they

           4
            We reiterate the third principle of reflective loss set out in Johnson v. Gore Wood & Co. [2002]
       UKHL 65, [2002] 2 AC 1 [35F-36B]: where a company suffers loss caused by a breach of duty to it and
       a shareholder suffers a loss separate and distinct from that suffered by the company caused by a breach
       of duty independently owed to the shareholder, each may sue to recover the loss caused to it by breach
       of the duty owed to it but neither may recover loss caused to the other by breach of the duty owed to that
       other.

                                                      - 18 -
       were in fact relied on), a loss that is not merely reflective of the company’s, and circumstances
       such that it would be fair, just and reasonable for a duty of care to be imposed.” It appears that
       the shareholders were aware of these parameters and intended to plead within them. In a
       section 2-619 proceeding, we are to accept their factual allegations as true. In addition, despite
       his thorough discussion of Cayman Islands legal principles, the auditors’ expert remarked that
       he had read the complaint at issue and was offering “no opinion as to whether Cayman Islands
       law would apply to the claims made by the Plaintiffs in these proceedings.” That determination
       was to be made by the Illinois trial court.
¶ 47        We have also concluded that the shareholders’ allegations appear to be the type outlined by
       the Seventh Circuit when it found Lancelot Offshore’s false representations to investors meant
       the fund had no claim against the auditors, affirmed the dismissal of Lancelot Offshore’s suit,
       and concluded that it was “time to bring the investors’ claims to the fore.” Peterson, 792 F.3d
       at 788-89. The Seventh Circuit cited an Illinois statute (225 ILCS 450/30.1(2) (West 2016)),
       and case law that provide for auditor liability where the primary purpose and intent of an
       accountant-client relationship was to benefit or influence the third-party plaintiff. The statute
       provides for public accountant liability as follows:
                    “§ 30.1. Liability. No person, partnership, corporation, or other entity licensed or
               authorized to practice under this Act or any of its employees, partners, members,
               officers or shareholders shall be liable to persons not in privity of contract with such
               person, partnership, corporation, or other entity for civil damages resulting from acts,
               omissions, decisions or other conduct in connection with professional services
               performed by such person, partnership, corporation, or other entity, except for:
                    (1) such acts, omissions, decisions or conduct that constitute fraud or intentional
               misrepresentations, or
                    (2) such other acts, omissions, decisions or conduct, if such person, partnership or
               corporation was aware that a primary intent of the client was for the professional
               services to benefit or influence the particular person bringing the action; provided,
               however, for the purposes of this subparagraph (2), if such person, partnership,
               corporation, or other entity (i) identifies in writing to the client those persons who are
               intended to rely on the services, and (ii) sends a copy of such writing or similar
               statement to those persons identified in the writing or statement, then such person,
               partnership, corporation, or other entity or any of its employees, partners, members,
               officers or shareholders may be held liable only to such persons intended to so rely, in
               addition to those persons in privity of contract with such person, partnership,
               corporation, or other entity.” 225 ILCS 450/30.1 (West 2016).
       See Tricontinental Industries, Ltd. v. PricewaterhouseCoopers, LLP, 475 F.3d 824 (7th Cir.
       2007) (discussing adequacy of third party’s tort allegations against auditor); Kopka v.
       Kamensky & Rubenstein, 354 Ill. App. 3d 930, 821 N.E.2d 719 (2004) (same); Builders Bank
       v. Barry Finkel & Associates, 339 Ill. App. 3d 1, 790 N.E.2d 30 (2003) (same).
¶ 48        For these reasons, we find that the trial court erred in dismissing the shareholders’
       complaint with prejudice on the basis of section 2-619. The trial court granted the motion
       without requiring the defendant accountants to demonstrate a conflict between the laws of
       Illinois and Cayman Islands as to shareholder standing, and without properly assessing the
       gravamen of the shareholders’ allegations. We reverse the dismissal order and remand for
       further proceedings consistent with our reasoning.

                                                   - 19 -
¶ 49       Given that we are reversing the section 2-619 ruling, we must address the separate
       arguments of defendant RSM Cayman that its section 2-615 motion was reason to nevertheless
       dismiss RSM Cayman from the proceedings. See Weis v. State Farm Mutual Automobile
       Insurance Co., 333 Ill. App. 3d 402, 406, 776 N.E.2d 309, 311 (2002) (a section 2-615 motion
       should be granted if a complaint fails to factually state a cause of action).
¶ 50       RSM Cayman contends that it was sued only as the successor in interest to AMG Cayman
       and M&P Cayman, but the complaint failed to factually allege that successor relationship.
       Under Illinois law, the general rule is that a successor who purchases a company’s assets is not
       liable for the company’s debts and other obligations, unless one of four exceptions applies.
       Pielet v. Pielet, 407 Ill. App. 3d 474, 508, 942 N.E.2d 606, 636 (2010), rev’d in part on other
       grounds, 2012 IL 112064, ¶ 57; Vernon v. Schuster, 179 Ill. 2d 338, 344-45, 688 N.E.2d 1172,
       1175 (1997) (“The well-settled general rule is that a corporation that purchases the assets of
       another corporation is not liable for the debts or liabilities of the transferor corporation.”). The
       four exceptions are (1) where there is an express or implied agreement to assume liability,
       (2) where the transaction amounts to a consolidation or merger of the entities, (3) where the
       purchaser is merely a continuation of the seller, and (4) where the transaction is for the
       fraudulent purpose of escaping liability for the seller’s obligations. Pielet, 407 Ill. App. 3d at
       508.
¶ 51       We agree that the complaint lacks specific factual allegations that sufficiently invoke one
       of the four exceptions. Nevertheless, because the plaintiffs have not had the opportunity to
       amend their pleading, it would be premature to dismiss this original complaint with prejudice.
       See Hayes Mechanical, Inc. v. First Industrial, L.P., 351 Ill. App. 3d 1, 7, 812 N.E.2d 419, 424
       (2004); Loyola Academy v. S&S Roof Maintenance, Inc., 146 Ill. 2d 263, 273, 586 N.E.2d
       1211, 1215-16 (1992). Moreover, RSM Cayman acknowledged during appellate arguments
       that the shareholders had not had an opportunity to revise the first version of their complaint.
       Accordingly, we affirm the dismissal of RSM Cayman, under section 2-615 instead of section
       2-619, but without prejudice. We direct the trial court to allow the plaintiffs the opportunity to
       replead as to RSM Cayman.
¶ 52       Based on the foregoing, we reverse the dismissal as to defendants RSM US and Lesser
       under section 2-619, affirm the dismissal without prejudice as to defendant RSM Cayman
       under section 2-615, and remand for further proceedings consistent with this opinion.

¶ 53      Affirmed in part and reversed in part; cause remanded.




                                                    - 20 -